                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Case No. 7:20-CV-00027-M


    WANONIA REEVES POTTER,       )
                                 )
     Plaintiff,                  )
                                 )
V.                               )                                     ORDER
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
     Defendant.                  )
________________ )
        Before the court are the parties' cross-motions for judgment on the pleadings pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure. DE 21, 23. Pursuant to 28 U .S.C. § 636(b)(l)

and Federal Rule of Civil Procedure 72(b), United States Magistrate Judge Kimberly A. Swank

entered a memorandum and recommendation ("M&R"), recommending that the court grant

Plaintiffs motion, deny Defendant's motion, and remand the matter to the Commissioner for

further proceedings. DE 25. To date, no objections have been filed. 1

        A magistrate judge's recommendation carries no presumptive weight. The court "may

accept, reject, or modify, in whole or in part, the ... recommendation[] ... receive further evidence

or recommit the matter to the magistrate judge with instructions." 28 U.S.C. § 636(b)(l); accord

Mathews v. Weber, 423 U.S. 261, 271 (1976) . The court "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection



1
 Judge Swank issued the M&R on February 23, 2021. Accordingly, objections were due on or
before March 9, 2021. See 28 U.S .C. § 636(b)(l); FED. R. C1v. P. 72(b)(2); Local Civil Rule
72.4(b). The parties ' motions and M&R were submitted to this court for disposition on March 10,
2021.




           Case 7:20-cv-00027-M Document 26 Filed 03/17/21 Page 1 of 2
is made." Id.§ 636(b)(l). Absent a specific and timely objection, the court reviews only for "clear

error" and need not give any explanation for adopting the recommendation. Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Upon careful review of the M&R and the record presented, and finding no clear error, the

court ADOPTS the recommendation of the magistrate judge as its own. For the reasons stated

therein, Plaintiffs motion for judgment on the pleadings [DE 21] is GRANTED, Defendant's

motion for judgment on the pleadings [DE 23] is DENIED, and the matter is remanded to the

Commissioner for further proceedings consistent with the M&R and this order. The Clerk of Court

is directed to close this case.


        SO ORDERED this           / 7 ~ay of March, 2021.




                                             r2L1[M~I
                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2

            Case 7:20-cv-00027-M Document 26 Filed 03/17/21 Page 2 of 2
